UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ANTHONY ESTEE GAULT,

                              Plaintiff,                          MEMORANDUM AND ORDER
                                                                     17-CV-703 (PKC)(LB)
                 -against-

RANDY AGARD, Security Guard and
RIGOBERTO BRYAN, Security Guard,

                             Defendants.
--------------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Anthony Estee Gault, proceeding pro se, brings this action asserting claims

pursuant to 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971). Before the Court is Defendants’ motion for summary judgment.

For the reasons stated below, Defendants’ motion is granted and this matter is dismissed.

                                              BACKGROUND

    A. Relevant Facts

        Plaintiff alleges that on January 24, 2017, he went to the Social Security Administra tio n

(“SSA”) office located at 2250 Nostrand Avenue in Brooklyn, New York, to report a stolen Social

Security check. An altercation ensued, and Plaintiff alleges that he was assaulted by “two security

guards of [the] Social Security Administration.” (Complaint, Dkt. 1, at 5, 8–9; see also Dkt. 81.)1

Plaintiff was issued two “tickets,” one for disorderly conduct and one for assaulting a security

guard. (Dkt. 1, at 10–11.)




        1Citations to page numbers refer to the pagination generated by the Court’s electronic
docketing system and not the document’s internal pagination.
       The two security guards, Defendants Randy Agard and Rigoberto Bryan, were private

security guards employed by Alante Security Group Inc. (“Alante”) at the time of the incident.

(Dkt. 77-5, at ¶ 2; Dkt. 77-6, at ¶ 2; Dkt. 77-7, at ¶ 2.) Alante had a contract with the Department

of Homeland Security to provide security to federal facilities, including SSA offices. (Dkt. 77-2,

at 2; see generally Dkt. 77-27.)

   B. Procedural History

       Plaintiff filed his complaint on February 3, 2017. (Dkt. 1.) On May 2, 2017, the Court

dismissed Plaintiff’s claims against the Social Security Administration and a Supervisor of the

SSA office where the alleged incident occurred, but allowed Plaintiff to proceed against the then-

unidentified security guards. (Dkt. 11.) On June 6, 2017, the security guards were identified as

Defendants Agard and Bryan. (Dkt. 12.) On August 22, 2017, Magistrate Judge Lois Bloom

issued a scheduling order for discovery in this case. (Dkt. 29.) Plaintiff repeatedly disobeyed

Judge Bloom’s orders and refused to participate in discovery, including the taking of his

deposition. (Dkt. 77-1, at ¶¶ 13–21.) On April 19, 2018, Defendants filed their motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6) and Fed. R. Civ. P. 56. (Dkt. 77.) On May 1, 2018, the Court

provided Plaintiff with notice under Local Civil Rules 12.1 and 56.2 that Defendants’ motion to

dismiss would be treated as one for summary judgment pursuant to Fed. R. Civ. P. 56. (Dkt. 78.)

Plaintiff filed his opposition on June 13, 2018. (Dkt. 81.) Defendants’ motion was fully briefed

on June 28, 2018. (Dkt. 82.)

                                   STANDARD OF REVIEW

       Summary judgment is appropriate where the submissions of the parties, taken together,

“show[] that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S.




                                                 2
242, 251–52 (1986) (summary judgment inquiry is “whether the evidence presents a suffic ie nt

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law”). A dispute of fact is “genuine” if “the [record] evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

       The initial burden of “establishing the absence of any genuine issue of material fact” rests

with the moving party. Zalaski v. City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir.

2010). Once this burden is met, however, the burden shifts to the nonmoving party to put forward

some evidence establishing the existence of a question of fact that must be resolved at trial. Spinelli

v. City of N.Y., 579 F.3d 160, 166–67 (2d Cir. 2009); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986). “The mere existence of a scintilla of evidence in support of the non-movant’s

position will be insufficient; there must be evidence on which the jury could reasonably find for

the non-movant.” Hayut v. State Univ. of N.Y., 352 F.3d 733, 743 (2d Cir. 2003) (quotation and

brackets omitted). In other words, “[t]he nonmoving party must come forward with specific facts

showing that there is a genuine issue for trial.” Caldarola v. Calabrese, 298 F.3d 156, 160 (2d

Cir. 2002) (quotation omitted). In determining whether a genuine issue of fact exists, the court

must resolve all ambiguities and draw all reasonable inferences against the moving party. Major

League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008). The Court also

construes any disputed facts in the light most favorable to the nonmoving party. See Adickes v.

S.H. Kress & Co., 398 U.S. 144, 157–59 (1970). However, “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment.” Anderson, 477 U.S. at 247–48.

       When considering a dispositive motion made by or against a pro se litigant, the Court is

mindful that a pro se party’s pleadings must be “liberally construed” in favor of that party and are




                                                  3
held to “less stringent standards than formal pleadings drafted by lawyers.” Hughes v. Rowe, 449

U.S. 5, 9 (1980) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)); see also Bertin v. United

States, 478 F.3d 489, 491 (2d Cir. 2007) (“We liberally construe pleadings and briefs submitted

by pro se litigants, reading such submissions to raise the strongest arguments they suggest.”

(citation and quotation omitted)). Nonetheless, “[p]roceeding pro se does not otherwise relieve a

litigant of the usual requirements of summary judgment, and a pro se party’s bald assertions

unsupported by evidence, are insufficient to overcome a motion for summary judgment. ”

Rodriguez v. Hahn, 209 F. Supp. 2d 344, 348 (S.D.N.Y. 2002) (quotation omitted).

                                          DISCUSSION

        Although Plaintiff brings his claims of false arrest, excessive force, and malic io us

prosecution pursuant to 42 U.S.C. § 1983 and Bivens, as the Court noted in its May 2, 2017 Order,

“[t]o the extent that Plaintiff alleges that his constitutional rights were violated by an agency and

employees of the United S[t]ates government, the proper jurisdictional basis is under Bivens . . .

rather than § 1983.” (Dkt. 11, at 1 n.1.) Since Plaintiff asserts that Defendants were acting as

agents of the SSA, a federal agency, when they allegedly assaulted him, the proper jurisdictio na l

basis for Plaintiff’s claims is Bivens. See Spinale v. U.S. Dep’t of Agric., 621 F. Supp. 2d 112, 119

(S.D.N.Y. 2009) (“Where a plaintiff brings a Section 1983 claim against federal defendants in

error, the proper course of action is to construe the complaint as stating a cause of action under

[Bivens].”).

        “[M]ost cases within the Second Circuit have declined to allow a Bivens action against the

employees of federal contractors, whether or not Bivens would allow such an action if the

defendants were federal employees.” Sanford v. Bruno, No. 17-CV-5132, 2018 WL 2198759, at

*7 (E.D.N.Y. May 14, 2018); see, e.g., Moore v. Samuel S. Stratton Veterans Admin. Hosp., No.




                                                 4
16-CV-475, 2016 WL 3647180, at *3 (N.D.N.Y. June 3, 2016); Shapiro v. Cmty. First Servs., Inc.,

No. 11-CV-4061, 2014 WL 1276479, at *6, *9 (E.D.N.Y. Mar. 27, 2014); La Ford v. Geo Grp.,

Inc., No. 13-CV-1978, 2013 WL 2249253, at *3 (E.D.N.Y. May 22, 2013); Brooks v. Sposato, No.

11-CV-2598, 2012 WL 6756944, at *5–*6 (E.D.N.Y. Nov. 26, 2012); Feldman v. Lyons, 852 F.

Supp. 2d 274, 279 (N.D.N.Y. 2012); Acosta v. Robinson, No. 12-CV-2287, 2012 WL 6569766, at

*2 (E.D.N.Y. Dec. 17, 2012). But see Espinoza v. Zenk, No. 10-CV-427, 2013 WL 1232208, at

*7–*8 (E.D.N.Y. May 27, 2013) (recognizing a Bivens action for a First Amendment claim against

employees of a private contractor). Because “[a] Bivens action may only be only be brought

against someone acting under color of federal law, not a private citizen working for a private

company,” the Court will not permit this action to proceed any further. Bey v. Fernandez, No. 15-

CV-7237, 2016 WL 845324, at *3 (E.D.N.Y. Mar. 2, 2016).

         Even if the Court were inclined to find a Bivens cause of action in this case, it could not.

The Supreme Court “has set out a rigorous two-step inquiry for courts to determine whether to

imply a Bivens cause of action in a new context or against a new category of defendants.” Sanford,

2018 WL 2198759, at *5 (citing Ziglar v. Abbasi, 137 S. Ct. 1843 (2017)). First, “the court must

determine whether a plaintiff’s claims arise in a new Bivens context.” Id. Plaintiff’s claim clearly

arises in a new context as “Bivens has never been extended under controlling precedent to actions

for damages against individual employees of a private contractor.” Shapiro, 2014 WL 1276479,

at *6.

         Next, “[i]f the case presents a new factual context for a Bivens claim, then the court

proceeds to the second step and asks, ‘whether any alternative, existing process for protecting the

interest amounts to a convincing reason for the Judicial Branch to refrain from providing a new

and freestanding remedy in damages.’” Sanford, 2018 WL 2198759, at *5 (quoting Wilkie v.




                                                  5
Robbins, 551 U.S. 537, 550 (2007) and citing Ziglar, 137 S. Ct at 1857). In Minneci v. Pollard,

the Supreme Court held that a federal inmate could not bring a Bivens claim against

private prison employees for violating his Eighth Amendment rights by denying him appropriate

medical care because “in the circumstances present[,] . . . state tort law authorize[d] adequate

alternative    damages   actions—actions     that   provide[d]   both significant    deterrence    and

compensation.” 565 U.S. 118, 120 (2012). 2 Because New York law provides causes of action for

false arrest, excessive force, and malicious prosecution, Diederich v. Nyack Hosp., 854 N.Y.S.2d

411 (N.Y. App. Div. 2008)—and Plaintiff does not allege that he is somehow prevented from

bringing his claims against Defendants in state court—the Court holds that Plaintiff does not

advance a viable federal claim against Defendants and that summary judgment must be granted in

Defendants’ favor. See Yorzinski v. Imbert, 39 F. Supp. 3d 218, 224 (D. Conn. 2014) (declining

to extend Bivens where “Connecticut law [was] adequate to provide relief for Plaintiff’s alleged

injury, and such relief would be roughly similar to that available under Bivens. (quotation

omitted)). 3




        2 The Minecci Court acknowledged that it had “already decided in Carlson [v. Green, 446
U.S. 14 (1980)] that a federal prisoner could bring an Eighth-Amendment Bivens action against
prison personnel” for deliberate indifference to serious medical needs. 565 U.S. at 126. The Court
identified that the “critical difference” between the two cases was “employment status”: “Carlson
. . . was a case in which a federal prisoner sought damages from personnel employed by the
government, not personnel employed by a private firm.” Id. (emphasis in original).
        3 The Court acknowledges one district court decision in this Circuit that appears to conflic t.
In Bender v. General Services Administration, 539 F. Supp. 2d 702 (S.D.N.Y. 2008), the court
held that “plaintiff sufficiently allege[d] that defendants were acting under control of federal law”
for the purposes of Bivens where “[d]efendants were contractual participants in the provision of
security services for SSA.” Id. at 708. Because Bender preceded the Supreme Court’s
pronouncement in Minneci that “in the case of a privately employed defendant,” no Bivens action
will lie where “state tort law provides an alternative existing process capable of protecting the
constitutional interests at stake,” 565 U.S. at 125, the Court declines to follow Bender. See L.S. v.
Webloyalty.com, Inc., No. 10-CV-1372, 2014 WL 3547640, at *5 (D. Conn. July 17, 2014) (noting


                                                    6
                                           CONCLUSION

        For the reasons stated, Defendants’ motion for summary judgment is granted and this

matter is dismissed with prejudice. The Clerk of Court is respectfully requested to enter judgment

and terminate this case.



                                                               SO ORDERED.


                                                                /s/ Pamela K. Chen
                                                                PAMELA K. CHEN
                                                                United States District Judge

Dated: March 11, 2019
Brooklyn, New York




that the district court is “not bound by the decisions of any other district court in the nation, nor by
the decisions of any circuit court other than the Second”).


                                                   7
